EXHIBIT 10.4

 

FIFTH AMENDMENT TO THE

UNIFIRST CORPORATION

AMENDED 1996 STOCK INCENTIVE PLAN

In accordance with the provisions of the UniFirst Corporation 1996 Amended Stock
Incentive Plan, as amended (the “Plan”), the Plan is hereby amended as follows:

 

1.

Section 14(d)(ii) is hereby amended and restated as follows:

“the consummation of (A) any consolidation or merger of the Company or any
Subsidiary where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate 50% of the voting
stock of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company or (C) any plan or proposal for the liquidation
or dissolution of the Company.”

 

 

2.

Except as modified herein, the Plan is not modified in any respect and remains
in full force and effect.

 

Approved by the Board of Directors: January 12, 2010

 

 